        Case 2:18-cv-14065-GGG-MBN Document 46 Filed 07/02/19 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

                                     TRANSFER ORDER


    IT IS FURTHER ORDERED that the following Section “H” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.


CIVIL ACTION CASES:
16-16605     Harvest Pipeline Company et al v. Great Lakes Dredge & Dock Company et al

17-2871       Express Lien Inc v. Expressliens USA, Inc. et al

17-2893       Finger, M.D. v. Jacobson, et al

18-1380 c/w 19-2227, 19-2230, 19-10462       McDonnel Group, LLC v. Starr Surplus Lines
Insurance Company

18-11753      Mott v. Life Insurance Company of North America

18-13777      Broadcast Music, Inc., et al v. Reverb LLC, et al

18-14065      Taylor Energy Company LLC v. United States Department of the Interior, et al

19-9302       Louisiana Marine Operators, LLC v. JRC Marine, LLC et al

19-9558       Garcia v. Fashion Nova, Inc

19-10082      Lefoldt v. Woessner et al

19-10695      1312-1314 Antonine, LLC v. New Orleans City

19-11220      Aviles v. Life Insurance Company of North America

19-11310      Perkins v. Huntington Ingalls Industries, et al.

CRIMINAL CASES:
19-16         USA v. Fortenberry et al

19-101        USA v. Elfer
     Case 2:18-cv-14065-GGG-MBN Document 46 Filed 07/02/19 Page 2 of 2



19-124       USA v. Munoz-Aguilar


New Orleans, Louisiana, this 2nd   day of July 2019.




                                                  NANNETTE JOLIVETTE BROWN
                                                          CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




REALLOTTED TO
SECTION T
